DETAILED ACTION

Election Acknowledged
Applicant’s election without traverse of Group I, claims 19-28, in the reply filed on 08/03/2022 is acknowledged.
Claims 29-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Two (2) information disclosure statement(s) (IDS) were filed on 03/18/2020 and 08/25/2021.  The IDS are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, the claim is indefinite because it is ambiguous.  Specifically, the phrase “wherein a Co content ... contained in the second phase ... is an amount of 1.1 times or more and 105 times or less relative to a Co content ... contained in the first phase ... and/or is 1 atom% or more and 100 atom% or less” permits two interpretations.  In one interpretation (“Interpretation A”), (i) the Co content of the second phase is 1.1 times or more and 105 times or less relative to a Co content of the first phase and/or (ii) the Co content of the second phase is 1 atom% or more and 100 atom% or less.  In another interpretation (“Interpretation B”), (i) the Co content of the second phase is 1.1 times or more and 105 times or less relative to a Co content of the first phase and/or (ii) the Co content of the second phase is 1-100 atom% more relative to the Co content of the first phase.  Because either meaning can apply, the scope of the claim cannot be determined.
Regarding claims 20-28, the claims are likewise rejected because they require all limitations of claim 19.
Further regarding claim 21, the claim is indefinite because it adds a phase to a closed system.  Claim 19 recites that the second phase has a composition of Fe100-xCox or Fe100-x(Co100-yMy)x/100.  These sum of all components in these compositions is explicitly claimed as totaling 100%, which means that no other elements are permitted in the second phase.  However, claim 21 recites that the second phase comprises Co-ferrite, which is an oxide, and claim 19 does not recite a formula in which oxygen can be present.  Thus, it is unclear whether the Co-ferrite is a replacement of or an addition to the recited formula that defines the second phase.  
Regarding claim 22, the claim is indefinite because it adds a phase to a closed system.  Claim 19 recites that the second phase has a composition of Fe100-xCox or Fe100-x(Co100-yMy)x/100.  These sum of all components in these compositions is explicitly claimed as totaling 100%, which means that no other elements are permitted in the second phase.  However, claim 21 recites that the second phase comprises a wustite phase, which is an oxide, and claim 19 does not recite a formula in which oxygen can be present.  Thus, it is unclear whether the wustite is a replacement of or an addition to the recited formula that defines the second phase.  
Regarding claim 28, the term “massive” is a relative term which renders the claim indefinite.  The term “massive” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what size or mass of bonded phases would constitute a massive state and what size or mass of bonded phases would not constitute a massive state.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 19, 20, 23, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2000-156314 (A) to Inoue (“Inoue”) (computer-generated translation in file as of 03/18/2020).
Regarding claims 19 and 20, Inoue discloses a composite magnetic member comprising a soft magnetic portion composed of bcc phase (first phase or second phase) and a semi-hard or hard magnetic phase composed of σ or fcc phase (first phase or second phase).  Para. [0005].  The composition of the material 25-35% Cr, 10-25% Co, and the balance Fe (Co content of second phase falling within 1-100 atom% - meeting Interpretation A(ii) and Interpretation B(ii) as noted above; first phase or second phase having a formula of Fe100-x(Co100-yMy)x/100, where M is Cr).  Para. [0006].  There is a transition region where the magnetism changes at each boundary (para. [0009]), suggesting the semi-hard/hard and soft phases are adjacent to one another permitting ferromagnetic coupling.
Regarding claim 23, the magnet is bcc phase and σ or fcc phase (whole magnet, i.e., 100%) (para. [0005]), which falls within the claimed range.
Regarding claim 28, the two regions exist are in one member or part and created by heat treatment (first phase and second phase are continuously bonded to each other directly via metal phase to form a massive state as the whole magnetic material).  Para. [0007].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue, as applied to claim 19 above, and further in view of JP 2006-128535 (A) to Maeda (“Maeda”).
Regarding claims 25-27, Inoue teaches that the material can be as thin as 1 mm or less (para. [0008]), but is silent as to crystal grain sizes, crystallites, or average powder sizes as claimed.
Maeda, directed to a composite dust core material, teaches composite magnetic particles containing a Fe-Co-rich phase.  Abstract.  The average particle size of the magnetic particles is 10 µm or more and 500 µm or less to improve flowability (para. [0013], [0030]), which overlaps the claimed ranges.  The Fe-Co-rich phase should be 10-50 nm or else soft magnetism cannot be achieved (para. [0024]), which overlaps the claimed range.  It would have been obvious to one of ordinary skill in the art to have limited the grain or crystallite sizes of the soft phase of Inoue to the range taught by Maeda in order to ensure that the soft magnetic properties are retained or enhanced. 
 Additionally, although Inoue teaches the material in the form of a thin plate (para. [0008]), differences in shape do not constitute a patentable difference.  MPEP § 2144.04(IV)(B).  It would have been obvious to one of ordinary skill in the art to have made the material of Inoue into powder form in order to facilitate the creation of a body of customized shape via powder molding, for example.  A powder having a size of 10-500 µm would have enhanced flowability, as taught by Maeda.

Claims 19, 20, 23, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of JP 2006-128535 (A) to Konno et al. (“Konno”) (abstract and computer-generated translation are attached).
Regarding claims 19 and 20, Inoue discloses a composite magnetic member comprising a soft magnetic portion composed of bcc phase (first phase or second phase) and a semi-hard or hard magnetic phase composed of σ or fcc phase (first phase or second phase).  Para. [0005].  There is a transition region where the magnetism changes at each boundary (para. [0009]), suggesting the semi-hard/hard and soft phases are adjacent to one another permitting ferromagnetic coupling.
Inoue teaches a composition of the material being 25-35% Cr, 10-25% Co, and the balance Fe (first phase or second phase having a formula of Fe100-x(Co100-yMy)x/100, where M is Cr) (para. [0006]), but does not teach the relative amounts of Co in the two phases.
Konno, directed to fine metal magnetic powders, teaches a powder having a surface layer and a metal part.  Abstract.  The ratio a/b of the Co/Fe content of the surface layer (“a” = Co/Fe at surface layer) to the Co/Fe content of the metal part layer (“b” = Co/Fe at metal part) is 0.3 to 1.0.  Page 3, sixth paragraph.  This ratio means that there is more Co in the metal part relative to the Co in the surface layer (Interpretation A(i)-(ii) and Interpretation B(i)-(ii) – Co content in second phase is 1.1-105 relative to the Co content in the first phase).  This difference in Co content improves the oxidation resistance and weather resistance such that the magnetic properties do not easily change with time.  Page 1, last full paragraph; page 3, sixth paragraph.  It would have been obvious to one of ordinary skill in the art to have ensured that there exists a relative difference in Co between the two phases in Inoue so that oxidation resistance is enhanced and so that magnetic properties remain stable during handling and storage.
Regarding claim 23, the magnet is bcc phase and σ or fcc phase (whole magnet, i.e., 100%) (para. [0005]), which falls within the claimed range.
Regarding claim 28, the two regions exist are in one member or part and created by heat treatment (first phase and second phase are continuously bonded to each other directly via metal phase to form a massive state as the whole magnetic material).  Para. [0007].

Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Konno, as applied to claim 19 above, and further in view of Maeda.
Regarding claims 25-27, Inoue teaches that the material can be as thin as 1 mm or less (para. [0008]), but is silent as to crystal grain sizes, crystallites, or average powder sizes as claimed.
Maeda, directed to a composite dust core material, teaches composite magnetic particles containing a Fe-Co-rich phase.  Abstract.  The average particle size of the magnetic particles is 10 µm or more and 500 µm or less to improve flowability (para. [0013], [0030]), which overlaps the claimed ranges.  The Fe-Co-rich phase should be 10-50 nm or else soft magnetism cannot be achieved (para. [0024]), which overlaps the claimed range.  It would have been obvious to one of ordinary skill in the art to have limited the grain or crystallite sizes of the soft phase of Inoue to the range taught by Maeda in order to ensure that the soft magnetic properties are retained or enhanced. 
 Additionally, although Inoue teaches the material in the form of a thin plate (para. [0008]), differences in shape do not constitute a patentable difference.  MPEP § 2144.04(IV)(B).  It would have been obvious to one of ordinary skill in the art to have made the material of Inoue into powder form in order to facilitate the creation of a body of customized shape via powder molding, for example.  A powder having a size of 10-500 µm would have enhanced flowability, as taught by Maeda.

Status of Claims
Claims 21, 22, and 24 are free from prior art rejections, but remain rejected under 35 U.S.C. § 112(b) as noted above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587. The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
September 30, 2022